Citation Nr: 0926597	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-03 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left knee scars.

2.  Entitlement to an increased disability rating for a 
service-connected left knee orthopedic disability, status 
post total left knee arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In the August 2004 rating decision, service connection was 
granted effective August 22, 2003 for three disabilities of 
the left knee: residuals of an anterior cruciate ligament 
(ACL) repair of the left knee, post-traumatic arthritis of 
the left knee, and knee scars.  A twenty percent disability 
rating was assigned for the residuals of the ACL repair; a 
separate 10 percent disability rating was assigned for post-
traumatic arthritis; and a zero percent disability rating was 
assigned for the knee scars.  
The Veteran timely expressed disagreement with the assigned 
disability ratings.  
The RO issued a Statement of the Case (SOC) on February 9, 
2006.  On February 14, 2006 the RO received a statement from 
the Veteran, which the RO later accepted as a timely 
Substantive Appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the VA office in San Antonio, 
Texas.  A transcript of the hearing has been associated with 
the Veteran's claims folder.

In October 2008, the Board remanded the three left knee 
disability issues to the VA Appeals Management Center (AMC) 
for further development.


Meanwhile, the Veteran underwent a total left knee 
arthroplasty on June 25, 2008. 
In a September 2008 RO rating decision, the service-connected 
ACL residuals and arthritis of the left knee were 
reclassified as one left knee disability, status post total 
left knee arthroplasty.  A 100 percent disability rating 
pursuant to 38 C.F.R. § 4.30 was assigned from June 25, 2008 
to July 31, 2008.  A 100 percent disability rating under 
Diagnostic Code 5055 was assigned from August 1, 2008 to July 
31, 2009.  
A 30 percent disability was assigned effective from August 1, 
2009.  Thus, the three issues which were before the Board 
were reduced to two, the orthopedic disability and the scars.    

In a March 2009 supplemental statement of the case (SSOC), 
the AMC denied a compensable rating for the left knee scars 
and a rating in excess of 30 percent for the status post 
total left knee arthroplasty.  The Veteran continued to 
express disagreement with the assigned ratings.  

Remanded issue

The issue of an increased rating for the left knee orthopedic 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issues no longer on appeal

In its October 2008 decision, the Board denied an increased 
rating for a service-connected right knee disability and an 
increased (compensable) rating for service-connected right 
knee scars.  Those issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran' 
service-connected left knee scars are not painful on 
examination.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected left 
knee scars, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's left knee scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7804 (2008).

2.  The criteria for referral for the service-connected left 
knee scars to appropriate authority for consideration on an 
extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) rating for 
service-connected left knee scars.

The Veteran is seeking an increased rating for service-
connected left knee scars.  As is discussed elsewhere in this 
decision, the issue of the Veteran's entitlement to increased 
rating for a left knee orthopedic disability, status post 
total left knee arthroplasty, is being remanded for further 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In October 2008, the Board remanded the claim for the VA AMC 
consider the Veteran's claim in light of recent medical 
evidence showing that he underwent a total left arthroplasty 
in June 2008.  This had in fact  been done via the September 
2008 RO rating decision discussed in the Introduction.  
Moreover, the case was readjudicated in the March 2009 SSOC.

The Board finds that the AMC has complied with the directives 
of the October 2008 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
September 2005, March 2006, July 2007, and November 2008, 
which were specifically intended to address the requirements 
of the VCAA.

The March 2006, July 2007, and November 2008 VCAA letters 
informed the Veteran of the evidence necessary to establish 
entitlement to an increased rating.  As for the evidence to 
be provided by the Veteran, in the September 2005, July 2007, 
and November 2008 VCAA letters the RO and AMC asked the 
Veteran to identify and send relevant medical evidence.  The 
RO and AMC provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the September 2005, July 2007, and November 2008 
VCAA letters, the Veteran was informed that VA would provide 
a medical examination or obtain a medical opinion if it is 
necessary to make a decision on his claim.  [VA examinations 
were conducted in February 2004, April 2007, and January 
2009.]

In the July 2007 and November 2008 VCAA letters, the Veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  

In the July 2007 and November 2008 VCAA letters, the RO and 
AMC informed the Veteran that he should submit any evidence 
in his possession relevant to his claim, as follows:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the July 9, 2007 VCAA 
letter, page 2.  Those VCAA letters thus complied with the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in and as to effective date, element (5), in the March 
2006 VCAA letter, the July 2007 VCAA letter, pages 5-6, and 
the November 2008 VCAA letter, pages 2-4.

(iii.) Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

In any event, the AMC addressed Vazquez-Flores in the 
November 2008 VCAA letter, pages 9-15.

(iv.)  General comments

It is clear, based on the evidence in the file, that  that 
the Veteran is, or should be, aware of the law.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this issue, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The evidence of record includes private treatment records and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

VA examinations were obtained in February 2004, April 2007, 
and January 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate.  The reports of these 
examinations reflect that the examiners recorded the 
Veteran's current complaints and conducted appropriate 
physical examinations.  The Board therefore concludes that 
the examinations are adequate for rating purposes.  See 38 
C.F.R. 
§ 4.2 (2008).  The Veteran and his representative have not 
contended otherwise. 

As explained below, the Board is remanding the left knee 
orthopedic disability claim for the AMC to obtain private 
treatment records from the physician who performed the total 
knee arthroscopy in June 2008.  There is no indication that 
the private treatment records pertain to the left knee scars, 
and the Veteran has not alleged so.  In light of the VA 
examination in January 2009 showing the current severity of 
the left knee scars, a remand for these private treatment 
records is not warranted.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a hearing held at a VA office before 
the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Since this is an appeal as to the initial disability ratings 
assigned, the Board will apply Fenderson.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's left knee scars have been rated by the RO under 
Diagnostic Code 7805 [limitation of function of the affected 
part].  However, functional loss of the left knee is already 
compensated for via the award of a disability rating under 
Diagnostic Code 5055 and previously under Diagnostic Codes 
5257 and 5010-5260.  Moreover, there is no evidence that the 
left knee scars affect the function of the knee.  In fact, 
the February 2004 and April 2007 VA examiners specifically 
indicated that there was no limitation of function due to the 
scars.  Also, the January 2009 VA examiner noted that the 
scars, both the total knee replacement scars and the older 
scars, do not influence or affect the Veteran's function in 
any way, and that the Veteran's residual stiffness in the 
left knee is not the result of the scars.

At the April 2007 VA examination, the Veteran reported that 
his scars itch and burn after he has been working all day.  
See report of the April 2007 VA examination, page 1.  The 
Board finds that the Veteran's complaints are somewhat 
analogous to painful scar.  See 38 C.F.R. § 4.20 (2008) [when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  
Therefore, the Board finds that it is appropriate to rate the 
left knee scars under Diagnostic Code 7804 rather than 
Diagnostic Code 7805.

Significantly, other diagnostic codes used for rating scars 
are not applicable to the Veteran's service-connected scars.  
Diagnostic Code 7800 concerns scars of the head, face, or 
neck and is therefore not applicable to this case.  
Diagnostic Codes 7801 and 7802, pertaining to scars, other 
than head, face, or neck, are also not applicable.  
Diagnostic Code 7801 concerns scars which are deep and cause 
limited motion, of which there is no evidence in this case.  
The report of the April 2007 VA scars examination notes that 
the scars are not deep.  

Current Diagnostic Code 7802, although concerning superficial 
scars, is also not applicable, since the clinical evidence 
establishes that the service-connected left knee scars 
involve an area far less than that required for a compensable 
rating under that diagnostic code [929 square centimeters or 
144 square inches].  The reports of the VA examinations show 
that the total knee replacement scar measured 16 centimeters 
in length, that the medial curvilinear scar measured 9 
centimeters in length by 0.2 centimeters in width (or 1.8 
square centimeters), and that the lateral scar measures 
approximately 5 centimeters in length by 0.2 centimeters in 
width (or 1.0 square centimeters).  These measurements hardly 
approximates the 144 square centimeters which is required for 
a compensable rating under Diagnostic Code 7802.

Diagnostic Code 7803 refers to superficial, unstable scars.  
The report of the April 2007 VA scars examination reveals 
that the scars are not unstable.  There is  no evidence to 
the contrary.

For the reasons discussed above, the Veteran's left knee 
scars will be rated under Diagnostic Code 7804.

Schedular criteria
 
A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  See 38 C.F.R. § 4.31 (2008).
    
Analysis

Schedular rating

Although the April 2007 VA examiner noted that the left knee 
scars produce some minor tightness in the knee, the reports 
of the February 2004, April 2007, and January 2009 VA 
examinations show no tenderness or pain on examination of the 
scars.  Moreover, there are no outpatient treatment reports 
which document a tender or painful scar.  

At the April 2007 VA examination, the Veteran complained of 
itching and burning in the area of the left knee scars at 
times.  Similarly, the Veteran complained of numbness at the 
August 2008 hearing.  Setting aside that these complains do 
not appear to encompass pain, as is alluded to elsewhere in 
this decision the Veteran has a significant orthopedic 
derangement of his left knee, leading to a total knee 
replacement in June 2008.  However, it is well-settled that 
lay persons without medical training, such as the Veteran, 
are not competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As noted above, no 
medical examiner has reported that the scar is tender or 
painful.  

Accordingly, a noncompensable rating is warranted for the 
Veteran's left knee scars, which according to the medical 
evidence of record are essentially asymptomatic.  See 38 
C.F.R. § 4.31 (2008).

Fenderson consideration

In this case, the Board finds that at no time from August 22, 
2003 to present has there been any appreciable worsening of 
symptoms associated with the Veteran's service-connected left 
knee scars.  Based on the record, the Board finds that a 
noncompensable (zero percent) disability was properly 
assigned for the entire period from August 22, 2003 to the 
present.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included C.F.R. § 3.321(b)(1) in the February 2006 SOC 
and apparently considered the Veteran's claim under the 
regulation.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected left knee scars is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's left 
knee scars with the established criteria found in the rating 
schedule for scars shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his left knee scars.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  
There is nothing in the record which suggests that the 
Veteran's left scars markedly impacted his ability to perform 
his job as a communications consultant.  In fact, the April 
2007 VA examiner noted that the Veteran's left knee scars did 
not prevent him from doing his regular work.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned zero percent rating for the Veteran's service-
connected left knee scars have not been met.  The benefit 
sought on appeal is denied.  



ORDER

Entitlement to an increased (compensable) disability rating 
for the Veteran's service-connected left knee scars is 
denied.


REMAND

2.  Entitlement to an increased disability rating for a 
service-connected left knee orthopedic disability, status 
post total left knee arthroplasty.

The Board regrets having to remand this issue again.  
However, for reasons explained immediately below, the Board 
finds that the remaining issue on appeal must be remanded due 
to recent developments.

In April 2009, the Board received VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, 
relating to medical records from 2006 to the present from the 
physician who performed the June 2008 left knee arthroplasty.  
These records are relevant to the level of disability and 
symptomatology caused by the Veteran's left knee disability, 
including prior to the total left knee arthroplasty, and need 
to be obtained.  See 38 C.F.R. § 3.159 (2008).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to obtain the 
Veteran's medical records from the San 
Antonio Orthopedic Group from 2006 to the 
present.  Any such records so obtained 
should be associated with the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
development it deems necessary, VBA 
should again review the record and 
readjudicate the Veteran's claim.  If the 
decision remains unfavorable to the 
Veteran, a SSOC should be prepared and 
provided to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


